Citation Nr: 0212227	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a spinal condition.  

2. Entitlement to service connection for a left arm 
condition.  

(The issue of entitlement to service connection for a 
psychiatric disorder is the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to July 
1979.  

The current appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied service connection for 
spinal and left arm conditions and paranoid personality with 
strong borderline features and impulsiveness.  

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) via a video 
conference with the RO in November 2000, a transcript of 
which has been associated with the claims file.

The Board remanded the claim to the RO for additional 
development and adjudicative action in April 2001, and the 
claims were denied again by the RO in May 2002.  

The case has been returned to the Board for additional 
appellate review.  

It is pertinent to note that service connection is in effect 
for residuals of a chip fracture of the left elbow with ulnar 
neuropathy.  A 10 percent rating is in effect.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9).  



When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  The veteran's cervical spine disorder clearly and 
unmistakably pre-existed active military service; thereby 
rebutting the presumption of soundness at induction.  

2.  The veteran's preexisting cervical spine disorder 
underwent no permanent increase in severity during his period 
of active military service and is not causally related to a 
service-connected disability.  

3.  A chronic disorder of the cervical spine was not shown 
disabling to a compensable degree during the first post 
service year.

4.  Current left arm complaints are part and parcel of the 
already service-connected residuals of a chip fracture of the 
left elbow with ulnar neuropathy.  


CONCLUSIONS OF LAW

1.  A pre-existing cervical spine disorder was not aggravated 
by active military service, is not proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury; nor may service connection be presumed for a chronic 
disorder of the cervical spine.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  A separate left arm condition, other than the already 
service-connected residuals of a chip fracture, with ulnar 
neuropathy, was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5013A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) shows that 
upon service entrance examination, the veteran gave a history 
of preservice left shoulder and back condition requiring a 
laminectomy.  He was seen in 1978 for complaints of neck 
pain.  X-rays at that time showed posterior osteophytes of C3 
through C7.  There was bilateral compromise of the 
intervertebral foramina of C3-4, C4-5 and C5-6.  Also noted 
was a droplet of pantopaque in the upper thoracic canal 
indicative of a prior myelogram.  No additional neck 
complaints during service are indicated.  

The SMRs do reflect that the veteran was seen for a chip 
fracture of the left elbow in 1976.  He was placed in a 
splint.  In April 1977, he reinjured the elbow in a fall.  
Ulnar nerve numbness was shown in August 1977.  

Upon postservice VA examination in September 1979, a bone 
fragment near the medial elbow joint was seen on X-ray.  
Range of motion of the elbow, however, was within normal 
limits.  There was tenderness in the area of the medial 
epicondyle and a positive Tinel's sign with pain extending 
from there to the 4th and 5th fingers.  

In November 1979 the RO granted service connection for 
residuals of the left elbow chip fracture with ulnar 
neuropathy and assigned a 10 percent disability rating, 
effective from the day following separation from service.  

At a subsequent VA examination in September 1981, X-ray of 
the elbow showed no deformity.  He had normal range of motion 
with slight pain.  In October 1981 the RO confirmed and 
continued the 10 percent rating in effect for the left elbow 
condition.  

Subsequently added to the record were private and VA records.  
Pertinent to the claims at hand are records from the mid 
1980s which reflect that the veteran injured his neck in an 
industrial accident in November 1985.  Subsequently, he 
complained of chronic low back and cervical pain.  One 
physician noted that the veteran's medical history included 
some type of decompression cervical laminectomy for a "birth 
defect" in 1976.  This surgery had resulted in some general 
narrowing of the spinal canal which was complicated by the 
working injury.  

The record shows that the veteran ultimately underwent a 
laminectomy at the level of C3 through C6 in June 1986.  
Subsequently dated records show that he continued, however, 
to be seen for neck pain.  He underwent a magnetic resonance 
imaging (MRI) of the cervical spine in January 1996.  It was 
noted that he was status post cervical spinal decompression 
surgery in 1989.  He now had recurrence of neck pain and 
right arm paresthesia.  The MRI resulted in impressions of 
status post laminectomy from C3 through C6; spinal stenosis 
at C7-T1 secondary to posterior osteophytes and a broad based 
disc bulge as well as marked ligamentum flavum hypertrophy; 
focal area of gliosis within the cord at C4-5; extensive 
spondylosis at multiple levels; and bony neural foraminal 
stenosis at multiple levels.  

In January 1998 the veteran underwent an electromyographic 
(EMG) study.  Slowing of nerve conduction velocity of the 
ulnar nerve was shown at the left elbow.  Irritability of the 
nerve was also shown.  The physician was unable to exclude 
the possibility that this was due to C8-T1 radiculopathy 
because the veteran was unable to tolerate the EMG portion of 
the test on his cervical paraspinal nerves.  

A May 1999 VA MRI of the cervical spine shows the impression 
was laminectomy at C4-C6 with atrophy of the cord and 
gliosis/myelomalacia at this level and mild to moderate 
diffuse degenerative changes as described.  

At a personal hearing before the undersigned Member of the 
Board in November 2000 the veteran testified in support of 
his claims.  He indicated that he was being treated for his 
spinal complaints at a private facility in Dallas, Texas.  He 
indicated that he had been taking medication for 7 years for 
his complaints.  He said that he had developed a carpal 
tunnel condition which aggravated his ulnar nerve.  

In its April 2001 remand the Board directed the RO to obtain 
additional treatment records and the veteran was to undergo 
pertinent examinations in order to determine whether he 
currently had a left arm and or a spinal disorder of service 
origin.  In addition, the examiner was to comment on whether 
his current claim of a left arm condition was a condition 
that was separate from his service-connected left elbow 
disability or secondary to the elbow disability.  

Subsequently added to the record were private facility 
records from 1998-2001 showing that the veteran was seen for 
various complaints to include neck pain.  The 2001 diagnosis 
was of cervical stenosis.  It was also noted that this 
stenosis was affecting the veteran's ulnar nerve and that he 
needed bilateral elbow pads.  

VA orthopedic examination was conducted in August 2001.  The 
examiner noted that he had the claims file available for 
review in conjunction with the examination.  The veteran 
described himself as disabled because of chronic neck 
problems.  He was status post surgery at multiple levels and 
took medication on a regular basis.  He did not use any kind 
of assistive device to ambulate.  The examiner noted that his 
medical history included injury in 1977 when he fell off of a 
ladder and struck his left elbow which resulted in a chip 
fracture.  This resulted in numbness and tingling in the left 
elbow and down into the left hand.  

In 1985, the veteran had sustained an on-the-job injury to 
the neck and lower back with subsequent evolution of 
bilateral upper extremities and radicular symptoms with 
multiple level laminectomies performed in 1986.  He now 
complained of bilateral numbness and tingling in the ulnar 
aspects of both upper extremities past the elbow and into the 
ulnar aspects of both forearms into the hand.  

Physical examination showed limited range of motion (ROM) of 
the cervical spine with extension to neutral flexion to 45 
degrees, right side rotation of 45 degrees and left side 
rotation of 45 degrees.  The neurological evaluation revealed 
depressed reflexes through the upper extremities bilaterally.  
Manual motor testing showed no focal nerve abnormality.  He 
complained of diminished sensation through the C8 
distribution or the ulnar nerve distribution with a positive 
Tinel's in both elbows.  The examiner's impressions included 
history of cervical spondylosis, status post surgery; 
cervical stenosis with probable bilateral upper extremities 
cervical radiculopathy; history of left cubital tunnel 
syndrome.  

It was the examiner's opinion that the veteran currently had 
a spinal disorder causing bilateral upper extremities 
radicular symptoms.  It was added that his current complaint 
of a left arm condition was as likely as not a continuing 
condition of ulnar nerve entrapment as diagnosed in the SMRs.  
The right upper extremity or neck complaints were not related 
to the service-connected left elbow injury.  


Criteria

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2002);  38 C.F.R. § 3.303 
(2001)..

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
findings that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2001).  

In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.303(b) (2001).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2001).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, service connection is warranted for the 
degree of aggravation, but only that degree, over an above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to service connection for the 
disabilities at issue, a rationale of the denials, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claims.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  There is no need for further examination of the 
veteran as he was already afforded a comprehensive VA special 
orthopedic examination in accordance with the Board's remand 
directives.  The examiner directly addressed the etiology of 
any neck and left arm disorders present.

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).


In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in fact 
augmented the evidentiary record in accordance with the 
veteran's directives as well as those of the Board in its 
2001 remand.  See Quartuccio v. Principi, No. 02-997 (U.S. 
Vet. App. June 19, 2002).

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claims under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Spinal Disorder

While the veteran was treated during service for neck 
complaints and X-rays showed some abnormalities of the 
cervical spine, the record reflects that the veteran had a 
cervical spine condition which preexisted service.  It was 
noted in a private document from 1986 that the veteran had 
undergone a decompression cervical laminectomy in 1976 for a 
"birth defect."  

Postservice, the veteran was not seen for additional neck 
complaints until after an on-the-job injury in 1985.  Now he 
has cervical stenosis with probable bilateral upper extremity 
cervical radiculopathy.  The VA examiner who evaluated the 
veteran in 2001 opined that the veteran's neck problems were 
not related to his left elbow chip fracture residuals.  

Based on the above findings, it is clear that the veteran had 
a cervical spine disorder which existed prior to service.  
Similarly clear, however, is that the veteran's cervical 
spine condition underwent no permanent increase in severity 
during his active military service.  This is particularly the 
case given the lack of complaints of findings associated with 
the neck postservice until after the veteran sustained a work 
injury to the neck area in November 1985.  Additionally, 
after a recent examination, it was opined that the current 
neck problems were not related to the elbow injury, thereby 
leaving the record devoid of any basis to associate the 
current neck disorder as proximately due to, the result of, 
or aggravated by the service-connected left upper extremity 
disability.  

To summarize, the veteran's spinal disorder located in the 
cervical portion of the spine pre-existed his active service 
and was not aggravated therein.  He did not develop a chronic 
disorder of the cervical spine disabling to a compensable 
degree during the first post service year.  His cervical 
spine disorder, on the basis of the competent medical 
evidence of record, is not related to his service-connected 
left elbow disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.

Left Arm Condition

As noted earlier, the veteran has been service-connected for 
his inservice left elbow chip fracture residuals with ulnar 
neuropathy for many years.  It is contended at this time that 
he now has a separate left arm condition.  

However, at the VA examination in August 2001, the examiner 
opined that the current left arm complaints were as likely as 
not a continuing condition of ulnar nerve entrapment as seen 
in the SMRs.  In other words, his current left arm complaints 
are part and parcel of his already service-connected 
disability.  

The veteran is not shown to suffer from an identifiable 
separate left arm disorder which has, on the basis of 
competent medical evidence, been linked to his period of 
service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired 
spinal disorder is denied.  

Entitlement to service connection for a left arm disorder is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

